316 Md. 234 (1989)
558 A.2d 378
IN THE MATTER OF THE APPLICATION FOR ADMISSION TO THE BAR OF MARYLAND OF JEB F.
Misc. No. 30, September Term, 1988.
Court of Appeals of Maryland.
May 31, 1989.
Edward Smith, Jr., Baltimore, for petitioner.
No argument on behalf of respondent.
Argued Before MURPHY, C.J., ELDRIDGE, RODOWSKY, McAULIFFE, ADKINS, BLACKWELL and JAMES F. COUCH, Jr., (retired, Specially Assigned), JJ.

ORDER
The Court having considered the unfavorable recommendations of the State Board of Law Examiners and the Character Committee for the Eighth Judicial Circuit, and;
The Court having ordered that a hearing be held to allow Jeb F. to show cause why the unfavorable recommendations of the Board and Character Committee should be rejected and the applicant be admitted to the Bar of Maryland, and;
The burden being upon the applicant at all times to prove that he presently possesses the requisite moral character and fitness to be admitted to the Bar of Maryland, In Re Application of G.L.S., 292 Md. 378, 398, 439 A.2d 1107 (1982), and;
The recommendation of the Board that the applicant has failed to carry this burden of proof being entitled to great weight, In Re Application of Charles M., 313 Md. 168, 178, 545 A.2d 7 (1988), and;
The Court having conducted a hearing and having made an independent evaluation of the applicant's present moral character based upon the records made by the Character Committee and the Board, and as supplemented by the applicant, In Re Application of Allan S., 282 Md. 683, 691, 387 A.2d 271 (1978), and;
The Court having considered the opinions of the Character Committee and the Board, and having also considered the reasons presented by the applicant in support of his position that he presently possesses the requisite moral character and fitness to be admitted to the Bar of Maryland, and;
The Court having also considered various constitutional arguments presented by the applicant to justify his admission to the Bar, namely that the holdings of the Board and the Committee constituted a denial of his constitutional right to equal protection, due process, privileges and liberties, and his right to have the Court give full faith and credit to a "Certification of Relief from Disability" granted to him by the State of New York, absolving him from all civil liabilities and disabilities, resulting from a conviction for armed robbery in that State, and;
The Court having concluded that Jeb F. has failed to establish present good moral character and fitness at this time to be admitted to the Bar of this State, and the Court having found no merit in any of the applicant's constitutional arguments, it is, this 31st day of May, 1989
ORDERED, by the Court of Appeals of Maryland, that the unfavorable recommendations of the State Board of Law Examiners and the Character Committee for the Eighth Judicial Circuit be, and they are hereby, accepted and Jeb F. is denied admission at this time to the Bar of Maryland.